Case 2:18-bk-18075-ER              Doc 43 Filed 03/28/19 Entered 03/28/19 12:22:13            Desc
                                    Main Document     Page 1 of 5


 1   ERIC P. ISRAEL (State Bar No. 132426)
     eisrael@dgdk.com
 2   SONIA SINGH (State Bar No. 311080)
     ssingh@dgdk.com
 3   DAMNING, GILL,DIAMOND & KOLLITZ, LLP
     1900 Avenue of the Stars, 1 lth Floor
 4   Los Angeles, California 90067-4402
     Telephone:(310) 277-0077
 5   Facsimile:(310)277-5735

 6 Attorneys for Brad D. Krasnoff, Chapter 7 Trustee

 7

 8                                  UNITED STATES BANKRUPTCY COURT

 9                                   CENTRAL DISTRICT OF CALIFORNIA

10                                          LOS ANGELES DIVISION

11   In re                                                    Case No. 2:18-bk-18075-ER

12 ROGELIO GONZALEZ AND CAROL                                 Chapter 7
   GONZALEZ,
13                                                            STIPULATION TO CONTINUE
             Debtor.                                          HEARING DATE ON MOTION OF
14                                                            WELLS FARGO BANK,N.A. FOR
                                                              RELIEF FROM THE AUTOMATIC STAY
15
                                                              Date:    April 1, 2019
16                                                            Time:    10:00 a.m.
                                                              Place:   Courtroom 1568
17                                                                     255 East Temple Street
                                                                       Los Angeles, California 90012
18

19

20            Brad D. Krasnoff, the Chapter 7 trustee (the "Trustee") for the estate of Rogelio Gonzalez

21   and Carol Gonzalez(the "Debtors"), on the one hand, and Specialized Loan Servicing LLC

22 ("Specialized -Loan Servicing"), as successor in interest for Wells Fargo Bank, N.A.("Wells

23 Fargo"), on the other hand, through their respective counsel, hereby stipulate as follows:

24                                                   RECITALS

25            1.          The Debtors' bankruptcy case was commenced on or about July 16, 2018, when the

26 ~' Debtors filed a voluntary petition for relief under Chapter 7 of title 11 ofthe United States Code.

27

28

     1539029.1 1818075A                                   1
Case 2:18-bk-18075-ER                 Doc 43 Filed 03/28/19 Entered 03/28/19 12:22:13               Desc
                                       Main Document     Page 2 of 5


 11             2.          On or about August 30, 2018, Wells Fargo filed its Motion for Relieffrom the

 2 1 Automatic Stay (docket no. 10)(the "Motion")in relation to a parcel of real property commonly

 3 known as 47 Oak Cliff Drive, Pomona, California 91766 (the "Property").

 4              3.          On or about September 10, 2018,the Trustee filed his opposition to the Motion

 5(docket no. 1S), on the grounds that Wells Fargo was adequately protected.

 6              4.          The parties attended a hearing on the Motion on September 24, 2018.

 71             5.          There have been two prior Court approved continuances of the hearing on the

       Motion. The reason for the second continuance was to allow the Trustee time to market and sell

 r the Property.

10             6.           The Trustee is informed that Wells Fargo has assigned its loan in regard to the

I 1 Property to Specialized Loan Servicing.

12              7.          The Trustee is currently in negotiations with the Internal Revenue Service regarding

13 its liens against the Property and a potential carve-out to general unsecured creditors. Accordingly,

14 the Trustee has requested a further continuance of the hearing date on the Motion for approximately

15 60 days, which Specialized Loan Servicing has agreed to.

16              8.          Accordingly, the parties hereby stipulate as follows:

17                                                     STIPULATION

18              A.          The above recitals are incorporated herein by reference.

19              B.          The hearing date on the Motion currently scheduled for April 1, 2019 at 10:00 a.m.

20 should be continued for a period of approximately 60 days to a date and time convenient to the

21 Court.

22              C.          The Trustee will lodge an order approving and giving effect to this stipulation.

23

24 DATED: March c~r~, 2019                              DAMNING, GILL, DIAMOND & KOLLITZ, LLP

25
                                                                      ~~~              ~, ,-
26
                                                        By:                                 ,~
                                                                  ~              ~'~-
27                                                            SOMA S1NGH
                                                              Attorneys for Brad D. Krasnoff, Chapter 7 Trustee
28 i

       1539029.1 1818075A                                     2
Case 2:18-bk-18075-ER         Doc 43 Filed 03/28/19 Entered 03/28/19 12:22:13        Desc
                               Main Document     Page 3 of 5




  1 +I DATED: March ,G 2019                  MALCOLM CISNEROS, A LAW CORPORATION

  2
                                                             .:      ~.~., _
  3
  4                                              MA~;COLM CISNEROS
                                                 Attorneys for Specialized Loan Servicing LLC, as
  5                                              successor in interest far Wells Fargo Bank, N.A.

  6
  7
  8
  9
 10
 11
 12.
 13
 14
 15
 16
 17'
 18
 19
 20
 21
 22
 z~
 2411
 2S
 26
 27
 2$
        1539029.1 18180'~5A                       ~
      Case 2:18-bk-18075-ER                  Doc 43 Filed 03/28/19 Entered 03/28/19 12:22:13                                     Desc
                                              Main Document     Page 4 of 5
                                     PROOF OF SERVICE OF DOCUMENT
1 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1900
Avenue of the Stars, 11th Floor, Los Angeles, CA 90067-4402.

A true and correct copy of the foregoing document entitled (specify): STIPULATION TO CONTINUE HEARING DATE
ON MOTION OF WELLS FARGO BANK N.A. FOR RELIEF FROM THE AUTOMATIC STAY will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) March 28, 2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:



                                                                                    D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) March 28, 2019 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                    D Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY OVERNIGHT MAIL FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 28. 2019 ,
  served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented
in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes
a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

PERSONAL DELIVERY ALSSI TO BE DELIVERED BY 3/29/19
The Honorable Ernest M. Robles
U.S. Bankruptcy Court
Roybal Federal Building
Bin outside of Suite 1560
255 E. Temple Street
Los Angeles, CA 90012

                                                                                    ❑ Service information continued on attached page.

  declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


                                                                                                                                    ;~
   March 28, 2019                          Gloria Ramos                                         /S/Gloria Ramos
   Date                                    Printed Name                                         Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
     Case 2:18-bk-18075-ER                  Doc 43 Filed 03/28/19 Entered 03/28/19 12:22:13                                      Desc
                                             Main Document     Page 5 of 5
                                            ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (`~NEF")

Eric P Israel on behalf of Trustee Brad D Krasnoff(TR)
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Brad D Krasnoff(TR)
BDKTrustee@dgdk.com, bkrasnoff@ecf.axosfs.com;DanningGill@gmail.com

Kerry P O'Brien on behalf of Debtor Rogelio Gonzalez
kpobrienatty@aol.com

Kerry P O'Brien on behalf of Joint Debtor Carol Gonzalez
kpobrienatty@aol.com

Cassandra J Richey on behalf of Creditor WELLS FARGO BANK, N.A.
cdcaecf@bdfgroup.com

Cassandra J Richey on behalf of Creditor Welis Fargo Bank, N.A.
cdcaecf@bdfgroup.com

Sonia Singh on behalf of Trustee Brad D Krasnoff(TR)
ss@dgdk.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Valerie Smith an behalf of Interested Party Courtesy NEF
claims@recoverycorp.com

Edward A Treder on behalf of Interested Party Courtesy NEF
cdcaecf@bdfgroup.com

United States Trustee (LA)
ustpregion 16.la.ecf@usdoj.gov



2. SERVED BY U.S. MAIL
Debtor                                         Joint Debtor                                      Attorneys for Specialized Loan
Rogelio Gonzalez                               Carol Gonzalez                                    Servicing LLC
47 Oak Cliff Dr                                47 Oak Cliff Dr                                   2112 Business Center Drive
Pomona, CA 91766                               Pomona, CA 91766                                  Irvine, CA 92612




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2092                                                                                    F 9073-3.1.PROOF.SERVICE
